Citation Nr: 1527050	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  11-31 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a disability manifested by diarrhea and constipation, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for irritable bowel syndrome, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by chronic fatigue, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served in the Army National Guard for the State of Alabama from February 1989 to September 2000, with active duty training (ADT) from June 1989 until January 1990 and active duty from September 1990 to May 1991.  He had service in the Southwest Asia Theater of Operations from November 6, 1990, to April 16, 1991.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in July 2008 and May 2013.  The July 2008 rating decision denied service connection for sleep apnea, unexplained diarrhea, and chronic fatigue syndrome.  The May 2013 rating decision denied service connection for constipation and irritable bowel syndrome.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran had service in the Army National Guard for the State of Alabama from February 1989 to September 2000.  See service personnel records.  There is no indication from review of the paper and electronic records that any effort was made to verify the Veteran's complete record of service in the Army National Guard and to request his complete service personnel and service treatment records associated with his National Guard service.  This must be accomplished on remand, and is especially important given the February 1999 diagnosis of obstructive sleep apnea on a private treatment record associated with the Veteran's service treatment records.  

Additional medical records documenting ongoing treatment for sleep apnea were associated with the claims folder after the issuance of the December 2014 supplemental statement of the case (SSOC).  The issue of sleep apnea was not included in the most recent SSOC dated in March 2015.  Remand is needed in order for an updated SSOC that includes sleep apnea.  See 38 C.F.R. § 19.31(b)(1).  

The Veteran underwent a VA miscellaneous respiratory diseases examination in April 2008, at which time he was diagnosed with obstructive sleep apnea but no opinion on etiology was rendered.  

The Veteran underwent several Disability Benefits Questionnaires (DBQs) in May 2014, to include a Sleep Apnea DBQ, an Intestinal Conditions DBQ, and a Chronic Fatigue Syndrome DBQ.  These DBQs are not adequate.  

The Sleep Apnea DBQ provided an opinion that the condition was not diagnosed until 1999 (which, as noted above, was during the Veteran's service in the Army National Guard, though it is unclear what his status was at that time) and that the Veteran was last deployed in 1991.  The examiner did not consider the Veteran's competent assertion that he had problems with snoring and falling asleep during the day during the 1990s while serving in the Persian Gulf War.  See February 2012 VA Form 21-4138.  Nor did it consider the lay statements from the Veteran's service buddy, C.W., that a couple of months after they arrived in the Persian Gulf, he noticed that the Veteran began to snore a lot, which he did not do before leaving the United States.  C.W. also reported that the Veteran began to complain about being tired all the time.  See February 2011 VA Form 21-4138.  Lastly, the examiner did not consider a lay statement submitted by the Veteran's sister, who reported that after her brother returned from the Persian Gulf War, he was fatigued all the time and would fall asleep anytime he was not part of the conversation.  See March 2011 VA Form 21-4138 from V.F.E.  

The opinion provided in the Intestinal Conditions DBQ relied on an inaccurate factual premise (that the Veteran has not been diagnosed with irritable bowel syndrome and that there was no documentation of diarrhea in 2007) and did not consider the Veteran's competent assertions that he has had chronic constipation and diarrhea since his service in the Persian Gulf War.  The Chronic Fatigue Syndrome DBQ did not consider whether the Veteran's reported fatigue, which has been noted to be chronic in VA treatment records, could be chronic fatigue syndrome or whether it is a symptom of any diagnosed disorder, to include the claimed sleep apnea and the Veteran's service-connected psychiatric disability.  

An adequate VA examination conducted in conjunction with the claims related to gastrointestinal complaints is also important given that regulations pertaining to the award of service connection for qualifying chronic disability resulting from an undiagnosed illness includes functional gastrointestinal disorders, which, in turn, includes irritable bowel syndrome, functional dyspepsia, and functional constipation.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.  Review of the Veteran's post-service medical records indicates that he was diagnosed with dyspepsia in May 2009, and that he has been diagnosed with constipation and irritable bowel syndrome, though it is unclear whether the irritable bowel syndrome diagnosis was based on his report or objective evidence of record.  

As the claims are being remanded for the foregoing reasons, contemporaneous VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and types of the Veteran's service in the Army National Guard.  Complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records, should be obtained for any National Guard service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

2.  Obtain the Veteran's treatment records from the VA Medical Center in Tuscaloosa, dated since February 2015.  

3.  Schedule the Veteran for an appropriate VA examination in conjunction with his claims for irritable bowel syndrome and a disability manifested by diarrhea and constipation, preferably by a gastroenterologist.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner must specifically address whether the Veteran has irritable bowel syndrome, or whether prior diagnoses in the record are based on his assertion that he had been diagnosed with irritable bowel syndrome.  

If the Veteran does have irritable bowel syndrome, the examiner must address whether his competent assertion that he has had chronic constipation and diarrhea since his service in the Persian Gulf War are related to that diagnosis or are distinct problems not associated with it.  

If the Veteran does not have irritable bowel syndrome, the examiner must specifically address whether the Veteran's competent assertion that he has had chronic constipation and diarrhea since his service in the Persian Gulf War, the May 2009 diagnosis of dyspepsia, and the diagnosis of constipation are attributable to a functional gastrointestinal disorder.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for chronic fatigue syndrome.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner must specifically address whether the Veteran has chronic fatigue syndrome.  If the Veteran does not have chronic fatigue syndrome, the examiner must address whether the Veteran's reported fatigue, which has been noted to be chronic in VA treatment records, is a symptom of any diagnosed disorder, to include the claimed sleep apnea and the Veteran's service-connected psychiatric disability.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for sleep apnea.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea had its onset during active service (September 1990 to May 1991) or is related to any in-service disease, event, or injury.   In providing this opinion, the VA examiner must consider the following:

a. The Veteran's competent assertion that he had problems with snoring and falling asleep during the day during the 1990s while serving in the Persian Gulf War.  See February 2012 VA Form 21-4138.  

b. The lay statement from the Veteran's service buddy, C.W., that a couple of months after they arrived in the Persian Gulf, he noticed that the Veteran began to snore a lot, which he did not do before leaving the United States; and that the Veteran began to complain about being tired all the time.  See February 2011 VA Form 21-4138.  

c. The lay statement submitted by the Veteran's sister, who reported that after her brother returned from the Persian Gulf War, he was fatigued all the time and would fall asleep anytime he was not part of the conversation.  See March 2011 VA Form 21-4138 from V.F.E.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




